Title: From James Madison to Robert Patterson, ca. 10 July 1805 (Abstract)
From: Madison, James
To: Patterson, Robert


          § To Robert Patterson. Ca. 10 July 1805, Department of State. “I have the honor to request, that you will permit Mr. George Harrison, Agent of the Navy Department at Philadelphia, or an Artist under his direction, to make use of the machinery of the Mint for striking the medal voted to Commodore Preble, and that you will also be pleased to furnish from the Mint any aid which may be necessary in preparing the steel for the die.”
        